Broyles, C. J.
1. Tlie bill of exceptions contains two assignments of error, the first upon the judgment overruling the defendant’s motion to dismiss the petition, and the second upon the final judgment of the court (sitting without a jury) in favor of the plaintiff. The first assignment of error was not preserved by exceptions pendente lite, and the judgment excepted to was rendered on August 3, 1927, while the bill of exceptions was not tendered to the judge until September 3, 1927. It follows that the first assignment of error can not be considered by this court. ,
2. Under all the facts of the case as disclosed by the record, the judgment in favor of the plaintiff was not error for any reason assigned. This case Was not a controversy between coadministrators as to a division of their commissions, and the decision in Groover v. Ash, 132 Ga. 371 (64 S. E. 323, 22 L. R. A. (N. S.) 1119, 131 Am. St. R. 201), is not
applicable. Judgment affirmed.

Luke and Bloodworth, JJ., concur.

Hinton Booth, for plaintiff in error.
Howell Gone, Deal & Renfroe, contra.